EXHIBIT 10.51

UNIVERSAL LEAF TOBACCO COMPANY, INCORPORATED

DEFERRED INCOME PLAN III

Preamble

Universal Leaf Tobacco Company, Incorporated (“ULT” or the “Sponsor”) hereby
amends and restates, effective as of December 31, 2008 (except as otherwise
provided for herein), the Universal Leaf Tobacco Company, Incorporated Deferred
Income Plan (the “Plan”), a non-qualified deferred compensation program for a
select group of management employees. The following shall constitute the terms
and conditions of the amended and restated Plan, amended and restated effective
as of December 31, 2008, except as otherwise effective as provided for below.

Except as specifically provided in Sections H and J of the Plan below and in the
following sentence, the terms of the Plan set forth below shall apply solely
with respect to amounts deferred under the Plan on or after January 1, 2005 (and
any earnings or losses thereon calculated pursuant to Section F below). Amounts
deferred under the Plan prior to January 1, 2005 (and any earnings or losses
thereon determined pursuant to Section F below) (“Grandfathered Benefits”) shall
be governed by the terms of the Plan set forth below to the extent materially
consistent with the terms of the Plan as in effect on October 3, 2004 (the
“Frozen Plan”). As specifically provided in Sections H and J of the Plan below,
and to the extent any terms of the Plan set forth below are otherwise materially
inconsistent with the terms of the Frozen Plan, the Grandfathered Benefits shall
be governed exclusively by the terms of the Frozen Plan. A copy of the Frozen
Plan is attached hereto as Schedule B.

An amount is treated as deferred prior to January 1, 2005, and therefore is a
Grandfathered Benefit, if, before January 1, 2005, the Participant had a legally
binding right to be paid the amount and the right to the amount was “earned and
vested” within the meaning of Section 1.409A-6(a)(2) of the Treasury
Regulations. Determinations of whether a term of the Plan set forth below is
materially consistent or inconsistent with the terms of the Frozen Plan shall be
made by the Committee applying the standards set forth in Section 1.409A-6(a)(4)
of the Treasury Regulations and the second paragraph of Section G.1. of the
Frozen Plan. Changes made by the Committee to the Investment Options offered
under the Plan from time to time shall not be considered to result in any
material inconsistency with the terms of the Frozen Plan for this purpose.

A. Definitions

As used in the Plan, the following terms have the following meanings:

“Act” means the Securities Exchange Act of 1934, as amended.

“Adjustment” means the net earnings, gains (including dividends and capital
gains), losses, and expenses, as well as any appreciation or depreciation in
market value during each Plan Year for the deemed investments in the Investment
Options, charged or credited, as the case may be, to a Participant’s Deferral
Account as provided in Section E below.

 

1



--------------------------------------------------------------------------------

“Affected Corporation” means, with respect to a Participant, the Participant’s
Employer, or any corporation in a chain of corporations ending with the
Participant’s Employer, in which each corporation owns more than 50 percent of
the total fair market value and total voting power of another corporation in the
chain at the time of an event described in Section H.5 below.

“Annual Base Salary” means a Participant’s annual rate of salary for a given
Plan Year, excluding bonuses and awards, insurance and other employee benefits.

“Beneficiary Designation Form” means the form provided by the Committee from
time to time in which Participants designate the beneficiary or beneficiaries to
receive payment of their remaining Plan benefits, if any, upon death.

“Cash Incentive Award” means an annual or long-term cash incentive awarded to a
Participant under the Universal Leaf Tobacco Company, Incorporated Management
Performance Plan or other similar annual or long-term cash incentive plan
sponsored by a Participant’s Employer, the awards under which the Committee has
designated as eligible for deferral hereunder.

“Change of Control” means a change of ownership or effective control of an
Affected Corporation, or a change in ownership of a substantial portion of the
assets of an Affected Corporation, as defined in Section H.5. below.

“Claimant” has the meaning set forth in Section K below.

“Claim Procedure” has the meaning set forth in Section K below.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Executive Committee of the board of directors of ULT.

“Company” means, collectively, ULT, Universal and each Participating Subsidiary.

“Covered Claim” has the meaning set forth in Section K below.

“Deferral Account” has the meaning set forth in Section E below.

“Deferral Election Form” means the form provided by the Committee from time to
time in which Participants make deferral elections pursuant to Section D below.

 

2



--------------------------------------------------------------------------------

“Deferral Period” means the Plan Year for which a deferral election with respect
to Annual Base Salary is made and in which the services for which the Annual
Base Salary subject to the deferral election is earned will be performed.

“Eligible Employee” means an officer selected by the Committee to participate in
the Plan pursuant to Section C below.

“Employer” means, with respect to a Participant, (i) ULT, if ULT employs the
Participant; (ii) Universal, if Universal employs the Participant; or (iii) the
Participating Subsidiary that employs the Participant, if the Participant is
employed by a Participating Subsidiary.

“Employer Controlled Group” means the Employer and all persons with whom the
Employer would be considered a single employer under Code sections 414(b) or
414(c), provided that, solely for purposes of applying the definition of
Separation from Service below, in applying Code section 1563(a)(1), (2) and
(3) for purposes of determining a controlled group of corporations under Code
section 414(b), the language “at least 50 percent” shall be used instead of “at
least 80 percent” each place it appears in Code sections 1563(a)(1), (2) and
(3), and in applying Section 1.414(c)-2 of the Treasury Regulations for purposes
of determining trades or businesses that are under common control for purposes
of Code section 414(c), “at least 50 percent” shall be used instead of “at least
80 percent” each place it appears in Section 1.414(c)-2 of the Treasury
Regulations.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Final Adjustment Date” means a date selected by the Committee in its discretion
within five business days before or after the date on which a Participant
becomes entitled to a distribution pursuant to Section H below.

“Frozen Plan” has the meaning set forth in the Preamble above.

“Grandfathered Benefits” has the meaning set forth in the Preamble above.

“Initial Election Date” means an Initial Salary Election Date, an Initial
Incentive Election Date, an Initial Six-Month Election Date or an Initial
Thirty-Day Election Date, as the case may be.

“Initial Incentive Election Date” means the date by which an initial deferral
election with respect to a Cash Incentive Award for a particular Performance
Period is required to be made, as provided in Section D below.

“Initial Salary Election Date” means the date by which an initial deferral
election with respect to Annual Base Salary for a particular Deferral Period is
required to be made, as provided in Section D below.

 

3



--------------------------------------------------------------------------------

“Initial Six-Month Election Date” means the date by which an initial deferral
election with respect to a Cash Incentive Award that qualifies as
Performance-Based Compensation is required to be made, as provided in Section D
below.

“Initial Thirty-Day Election Date” means the date by which an initial deferral
election with respect to Annual Base Salary or a Cash Incentive Award for a
newly eligible Eligible Employee is required to be made, as provided in Section
D below.

“Investment Election Form” means the form provided by the Committee from time to
time in which Participants make investment elections pursuant to Section F
below.

“Investment Option” means a deemed investment alternative selected by the
Committee and offered to Participants from time to time for the hypothetical
investment of their Deferral Accounts.

“Participant” means an Eligible Employee who has submitted a valid deferral
election in accordance with Section D below.

“Participating Subsidiary” means a domestic subsidiary of Universal that has
elected, with ULT’s consent, to participate in the Plan and which is listed on
Schedule A of the Plan as attached hereto and amended from time.

“Payment Election Form” means the form provided by the Committee from time to
time in which Participants make payment elections pursuant to Section H below.

“Performance Period” means the period for which a deferral election with respect
to a Cash Incentive Award is made and in which the services for which the Cash
Incentive Award subject to the deferral election is earned will be performed.

“Performance-Based Compensation” means a Cash Incentive Award the amount of
which, or the entitlement to which, is contingent on the satisfaction of
organizational or individual performance criteria that (i) are established in
writing by no later than 90 days after the commencement of the period of service
to which the criteria relate, provided the outcome is substantially uncertain at
the time the criteria are established, and (ii) relate to a performance period
of at least twelve consecutive months, and which otherwise satisfies the
definition of “performance-based compensation” as defined in Section 1.409A-1(e)
of the Treasury Regulations.

“Plan” means this Universal Leaf Tobacco, Incorporated Deferred Income Plan, as
amended and restated effective December 31, 2008.

“Plan Year” means the calendar year.

“Qualifying Distribution Event” has the meaning set forth in Section J below.

 

4



--------------------------------------------------------------------------------

“Retirement” means a Participant’s termination of employment following his or
her attainment of age 55,

“Separation from Service” means an Eligible Employee’s death, Retirement or
other termination of employment (within the meaning of
Section 1.409A-1(h)(1)(ii) of the Treasury Regulations, applying the default
terms thereof) with his or her Employer and all members of the Employer
Controlled Group. The employment relationship shall be treated as continuing
intact while an Eligible Employee is on military leave, sick leave, or other
bona fide leave of absence (within the meaning of Section 1.409A-1(h)(1)(i) of
the Treasury Regulations) if the period of such leave does not exceed six
months, or, if longer, so long as the individual retains a right to reemployment
with the Employer or any member of the Employer Controlled Group under an
applicable statute or by contract.

“Sponsor” means ULT.

“Subsequent Election Date” means the date by which a subsequent election as to
the time or form of payment of any benefits under the Plan is required to be
made, as provided in Section H.8(b) below.

“Total and Permanent Disability” has the meaning set forth in Section H.2.
below.

“Treasury Regulations” means Title 26 of the U.S. Code of Federal Regulations,
as amended from time to time.

“ULT” means Universal Leaf Tobacco, Incorporated.

“Universal” means Universal Corporation.

“Unforeseeable Emergency” means a severe financial hardship to a Participant as
defined in Section H.6. below.

B. Purpose and Administration

1. Statement of Purpose

The purpose of the Plan is to provide a select group of officers of ULT,
Universal Corporation (“Universal”) and certain of Universal’s domestic
subsidiaries, as listed on Schedule A of the Plan as attached hereto and amended
from time to time (the “Participating Subsidiaries” and, together with ULT and
Universal, the “Company”), with recurrent opportunities to defer receipt of a
portion of their Annual Base Salary and Cash Incentive Awards. The deferrals
elected hereunder (for a particular Plan Year and until a date certain in the
future) will apply to amounts which otherwise would be payable currently.

 

5



--------------------------------------------------------------------------------

2. Top Hat Plan

The Plan is intended to constitute an unfunded “top hat” plan, maintained for
the purpose of providing deferred compensation benefits to a select group of
management employees of the Company, within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of the Employee Retirement Security Act of 1974, as
amended (“ERISA”), and the rules and regulations issued thereunder, as amended
from time to time.

3. Plan Administration

Full power and authority to construe, interpret and administer the Plan, and to
change the requirements for eligibility and investment options, is vested solely
and exclusively in the Executive Committee of ULT (herein the “Committee”). The
Committee shall have complete and exclusive discretion and authority to
administer and interpret the Plan, to make determinations provided for, or
permitted to be made, under the Plan, to establish such Plan rules and
regulations, if any, that the Committee deems necessary or appropriate for the
ongoing administration and operation of the Plan, and to delegate any portion of
its power and authority to administer the Plan to any person or persons selected
by it, including an officer or officers of the Company.

C. Eligibility

The following classes of officers are eligible to be selected by the Committee
to participate in the Plan:

 

  (a) Officers of Universal;

 

  (b) Corporate Directors and above of ULT;

 

  (c) Vice Presidents and above of Participating Subsidiaries; and

 

  (d) Assistant Vice Presidents who are also Assistant General Managers at
processing plants of Participating Subsidiaries.

An officer shall become an Eligible Employee upon being selected to participate
in the Plan by the Committee. An Eligible Employee shall become a Participant
upon submitting a valid deferral election in accordance with Section D below.

D. Deferral Elections

1. Election Forms.

Deferral elections shall be made in the form provided by the Committee from time
to time (the “Deferral Election Form”). A Deferral Election Form may be a

 

6



--------------------------------------------------------------------------------

paper form or an electronic form (including a form provided through a website),
and may be an individual form or combined with any other form provided under the
Plan, in each case as determined by the Committee in its discretion. Execution
of a Deferral Election Form by an Eligible Employee shall constitute the sole
and exclusive means for each Eligible Employee to effectuate deferral elections
pursuant to the Plan.

2. Initial Deferral Elections

(a) Annual Base Salary.

Each Eligible Employee selected to participate in the Plan may elect on a
Deferral Election Form to defer up to a maximum of fifty percent (50%) of Annual
Base Salary (in whole percentage increments or dollar amounts as provided by the
Committee in its discretion), earned for services performed during the Plan Year
next following the date on which such deferral election is made (the “Deferral
Period”).

The election with respect to Annual Base Salary for the Deferral Period shall be
made no later than the last day of the Plan Year immediately prior to the start
of the Deferral Period, or such earlier date as may be established by the
Committee in its discretion (the “Initial Salary Election Date”). Any election
so submitted shall be valid only when the election is completed and received by
the Committee on or before the Initial Election Date and shall become
irrevocable at close of business on the Initial Election Date.

(b) Cash Incentive Award—Election other than Performance-Based Election.

Each Eligible Employee selected to participate in the Plan may elect on a
Deferral Election Form to defer up to a maximum of one hundred percent
(100%) (or up to a maximum dollar amount fixed by the Committee in its
discretion) of his or her Cash Incentive Award (in whole percentage increments
or dollar amounts as provided by the Committee in its discretion), if any,
earned for services performed during the fiscal year or fiscal years of the
sponsor of the incentive plan under which the Cash Incentive Award will be paid
next following the date on which such deferral election is made (the
“Performance Period”).

The election with respect to a Cash Incentive Award for the Performance Period
shall be made no later than the last day of the incentive plan sponsor’s fiscal
year immediately prior to the start of the applicable Performance Period, or
such earlier date as may be established by the Committee in its discretion (the
“Initial Incentive Election Date”). Any election so submitted shall be valid
only when the election is completed and received by the Committee on or before
the Initial Incentive Election Date and shall become irrevocable at close of
business on the Initial Incentive Election Date.

 

7



--------------------------------------------------------------------------------

(c) Cash Incentive Award—Performance-Based Election.

Notwithstanding subparagraph (b) above to the contrary, the Committee may
provide that an election with respect to a Cash Incentive Award for a
Performance Period may be made no later than the date which is six months before
the end of the Performance Period, or such earlier date as may be established by
the Committee in its discretion (the “Initial Six-Month Election Date”),
provided that:

 

  (i) the Cash Incentive Award qualifies as Performance-Based Compensation;

 

  (ii) the Eligible Employee has performed services continuously from the later
of the beginning of the Performance Period or the date the performance criteria
are established through the date the deferral election is made; and

 

  (ii) the Cash Incentive Award is not readily ascertainable as defined in
Section 1.409A-2(a)(8) of the Treasury Regulations on or before the date the
deferral election is made.

Any election so submitted shall be valid only when the election is completed and
received by the Committee on or before the Initial Six-Month Election Date and
shall become irrevocable at close of business on the Initial Six-Month Election
Date.

(d) New Participant Deferrals.

Notwithstanding subparagraphs (a) or (b) to the contrary, any new Eligible
Employee who is first eligible to participate in the Plan (including, for this
purpose, any other similar, account-based plan sponsored by his or her Employer
or any member of the Employer Controlled Group that is required to be aggregated
with the Plan under Section 1.409A-1(c)(2) of the Treasury Regulations)
subsequent to the beginning of a Deferral or Performance Period may elect to
defer Annual Base Salary or a Cash Incentive Award under the Plan earned for
services performed during the remainder of such Deferral or Performance Period
by filing a deferral election with the Committee by no later than thirty
(30) days after the date on which such Eligible Employee first becomes eligible
to participate, or such earlier date as may be established by the Committee in
its discretion (the “Initial Thirty-Day Election Date”).

 

8



--------------------------------------------------------------------------------

Any election so submitted shall be valid only when the Deferral Election Form is
completed and received by the Committee on or before the Initial Thirty-Day
Election Date and shall become irrevocable at close of business on the Initial
Thirty-Day Election Date. Any election so submitted shall apply only with
respect to Annual Base Salary or a Cash Incentive Award earned for services
performed on or after the date the deferral election becomes effective. If a new
Eligible Employee elects not to participate for the Deferral or Performance
Period in which the new Eligible Employee first becomes eligible, such employee
may nevertheless elect to defer Annual Base Salary or a Cash Incentive Award for
any subsequent Deferral or Performance Period in accordance with subparagraphs
(a) through (c) above.

 

  (e) Deferral Elections Effective Only for Period to Which They Relate.

A deferral election with respect to Annual Base Salary shall remain in effect
only for the Service Period to which the deferral election relates. An Eligible
Employee shall be required to submit a new deferral election with respect to
Annual Salary for any future Deferral Period in accordance with the requirements
of subparagraph (a) above.

A deferral election with respect to a Cash Incentive Award shall remain in
effect only for the Performance Period to which the deferral election relates.
An Eligible Employee shall be required to submit a new deferral election with
respect to a Cash Incentive Award for any future Performance Period in
accordance with the requirements of subparagraphs (b) or (c) above.

3. Cessation of Eligibility.

An Eligible Employee shall remain eligible to participate in the Plan until he
or she has a Separation from Service or until he or she ceases to be eligible
pursuant to Section C above or the Committee otherwise determines he or she is
no longer eligible to make deferral elections. Notwithstanding anything in this
subsection 3 to the contrary, with respect to any Eligible Employee who ceases
to be eligible to participate in the Plan, the Eligible Employee’s deferral
election then in effect, if any, shall remain in effect with respect to any
Annual Base Salary or Cash Incentive Award that is earned for services performed
through the end of the Deferral or Performance Period in which the employee
ceases to be eligible.

 

9



--------------------------------------------------------------------------------

4. Return to Service.

If an Eligible Employee who previously participated in the Plan has a Separation
from Service or otherwise ceases to be eligible to participate in the Plan and
then again becomes eligible to participate in the Plan during a subsequent
Deferral or Performance Period, the Eligible Employee shall be eligible to
submit a deferral election for that Deferral or Performance Period in accordance
with subsection 2(d) above only if he or she (i) has been paid all amounts
previously deferred under the Plan (including, for purposes of this subclause
(i) and subclause (ii) below, any other plan that is required to be aggregated
with the Plan under Section 1.409A-1(c)(2) of the Treasury Regulations), and on
or before the date of the last payment, was not eligible to continue (or to
elect to continue) to participate in the Plan for periods after the last
payment, or (ii) has not been eligible to participate in the Plan (other than
the accrual of earnings) at any time during the 24-month period ending on the
date he or she again becomes eligible to participate in the Plan. An Eligible
Employee who again becomes eligible to participate in the Plan but who is not
eligible to or who elects not to submit a deferral election pursuant to this
subsection (4) may nevertheless elect to defer Annual Base Salary or a Cash
Incentive Award for any subsequent Deferral or Performance Period in accordance
with subsections 2(a) through (c) above.

E. Deferral Accounts

A deferral account with respect to each Plan Year shall be established in the
name of each Participant which shall reflect the amount of actual deferrals made
by a Participant for a particular Deferral or Performance Period commensurate
with or ending in such Plan Year, plus any earnings and less any losses thereon
as described in Section F below, as an unfunded liability of the Company to the
Participant (the “Deferral Account”). Amounts that a Participant has elected to
defer under the Plan for a Deferral or Performance Period shall be credited to
the Participant’s Deferral Account as of the date on which the amounts would
have been paid to the Participant, but for his or her election to defer the
amounts, or as soon as administratively practicable thereafter. Earnings and
losses shall be credited to or debited against a Participant’s Deferral Account
as described in Section F below. Amounts credited to a Participant’s Deferral
Account shall be 100% vested at all times.

F. Investment Options

1. General

The amounts credited to a Participant’s Deferral Account shall be deemed
invested in one or more Investment Options elected by the Participant in the
form provided by the Committee from time to time (the “Investment Election
Form”). An Investment Election Form may be a paper form or an electronic form
(including a form provided through a website), and may be an individual form or
combined with any other form provided under the Plan, in each case as determined
by the Committee in its discretion; or, if the Committee so provides in its
discretion, deemed investment elections may be made by telephone or facsimile.
The Committee shall determine the number and type of Investment

 

10



--------------------------------------------------------------------------------

Options that will be available under the Plan in any Plan Year. In its sole
discretion, the Committee may change the number and type of Investment Options
at any time and may establish procedures for the transition between Investment
Options; provided, however, that each Investment Option shall qualify as a
“predetermined actual investment” within the meaning of
Section 31.3121(v)(2)-1(d)(2) of the Treasury Regulations or shall reflect a
reasonable rate of interest within the meaning of
Section 31.3121(v)(2)-1(d)(2)(i)(C) of the Treasury Regulations.

 

  2. Designation of Investment Options

Each Participant shall designate on the Investment Election Form the percentage
of the Participant’s deferrals to be hypothetically invested among the
Investment Options. Amounts deferred by the Participant shall be deemed invested
in the Investment Options in the percentages elected by the Participant as of
the date on which the amounts are credited to the Participant’s Deferral
Account. If a Participant fails for any reason to select a valid Investment
Option, amounts deferred by the Participant shall be deemed invested in the
Investment Option most similar to a conservative market portfolio.

3. Adjustments

Once allocated among the Investment Options, the balance of a Participant’s
Deferral Account shall be maintained in the form of hypothetical Investment
Option shares, determined by dividing the cash value of each allocated amount by
the closing market value, or net asset value, of the Investment Option to which
the balance has been allocated. These hypothetical shares shall be charged and
credited, as the case may be, with net earnings, gains (including dividends and
capital gains), losses, and expenses, as well as any appreciation or
depreciation in market value during each Plan Year for the deemed investments in
the Investment Options (each such charge or credit hereinafter referred to as an
“Adjustment”). Adjustments shall be made to Participants’ Deferral Accounts on a
daily basis. With respect to any amount distributed from the Plan, Adjustments
shall cease with respect to such amount effective as of the Final Adjustment
Date. The Committee may calculate Adjustments based on the actual investment
performance of assets that have been deposited in the grantor trust (as
described in Section G below).

4. Changing Investment Options

A Participant’s Investment Election Form shall remain in effect with respect to
all future deferrals unless and until superseded pursuant to this paragraph.
Each Participant may change his or her deemed investment designation daily, with
regard either to his or her future deferrals or one or more of his or her
existing Deferral Account balances, or both, by submitting a new Investment
Election Form. Such change shall supersede the previous designation with respect
to his or

 

11



--------------------------------------------------------------------------------

her future deferrals or existing Deferral Account balances generally effective
as of the next business day following the date on which such new Investment
Election Form is received by the Committee, unless circumstances outside the
Committee’s control warrant a delay.

G. Plan Is Unfunded

The Plan shall be and remain unfunded. The Participants shall not have any
ownership interest whatsoever in any Investment Option in which their Deferral
Accounts are deemed invested. ULT, Universal, or any Participating Subsidiary
may establish a grantor trust (within the meaning of Sections 671 through 679 of
the Code) for Participants and beneficiaries and deposit funds with the
trustee(s) of such trust to provide for the benefits to which Participants and
beneficiaries may be entitled under the Plan. The grantor trust sponsor, for its
own account, may, but is not required to, direct the investment of any amounts
deposited in the trust in the Investment Options in accordance with
Participants’ deemed investment elections. The funds deposited with the
trustee(s) of such trust, and the earnings thereon, will be dedicated to the
payment of benefits under the Plan but shall remain subject to the claims of the
general creditors of the Company. Any liability of the Company to a Participant
or beneficiary under this Plan shall be based solely on any contractual
obligations that may be created pursuant to this Plan. No such obligation of the
Company shall be deemed to be secured by any pledge of, or other encumbrance on,
any property of the Company or any of its affiliates.

H. Distributions

1. Pre-Deferral Irrevocable Payment Election

(a) General.

A Participant shall separately elect, in the form provided by the Committee from
time to time (the “Payment Election Form”), the time and form of payment of each
Deferral Account balance established on behalf of the Participant pursuant to
Section E above. A Payment Election Form may be a paper form or an electronic
form (including a form provided through a website), and may be an individual
form or combined with any other form provided under the Plan, in each case as
determined by the Committee in its discretion. A payment election shall govern
the time and form of payment solely of the Deferral Account balance to which the
payment election relates, not to a Participant’s Plan account balance as a
whole. A payment election shall apply equally to all deferrals credited to the
Deferral Account to which the payment election relates (and any earnings or
losses thereon determined pursuant to Section F above), whether such deferrals
are of Annual Base Salary or of a Cash Incentive Award.

 

12



--------------------------------------------------------------------------------

A payment election shall be made on or before the earliest applicable Initial
Election Date with respect to the Deferral and Performance Periods for which the
Deferral Account has been established, or such earlier date as may be
established by the Committee in its discretion (the “Payment Election Date”).
Any election so submitted shall be valid only when the election is completed and
received by the Committee on or before the Payment Election Date and, except as
provided in subsection 8 below, shall become irrevocable at close of business on
the Payment Election Date.

Notwithstanding the above, the Committee may, in its discretion, allow separate
payment elections and establish separate Payment Election Dates with respect to
such elections for Annual Salary deferrals and Cash Incentive Award deferrals,
respectively, credited to a Deferral Account (and any earnings or losses with
respect to each determined pursuant to Section F above); provided, however, the
Payment Election Date with respect to Annual Salary deferrals shall be no later
than the Initial Election Date for the Deferral Period to which the Annual
Salary deferrals relate, and provided further the Payment Election Date with
respect to Cash Incentive Award deferrals shall be no later than the Initial
Election Date for the Performance Period to which such Cash Incentive Award
deferrals relate.

(b) Payment Elections Do Not Carry Over Year to Year.

A payment election shall be effective only for the Deferral Account balance to
which the payment election relates. A Participant shall be required to make a
separate payment election with respect to each new Deferral Account balance that
may be established on the Participant’s behalf for any future deferrals of
Annual Base Salary or Cash Incentive Awards elected by the Participant (and any
earnings or losses thereon determined pursuant to Section F above). If a
Participant fails to make a payment election with respect to any Deferral
Account balance, the default payment election described in subsection (d) below
shall apply with respect to such balance.

(c) Payment Options.

A Participant may elect one (and only one) of the following payment options with
respect to a particular Deferral Account balance:

 

  (i)

in a one-time partial distribution of a specified amount of the Deferral Account
balance on a specified future calendar date that is more than five (5) years
after the applicable Payment Election Date, with the remainder to be

 

13



--------------------------------------------------------------------------------

  distributed, as elected, in accordance with either subsection (iii), (iv),
(v), or (vi) below, and with such partial distribution to be made as soon as
administratively feasible (but in any event within 90 days) after the selected
date;

 

  (ii) in a single lump sum distribution of the entire Deferral Account balance
on a specified future calendar date that is more than five (5) years after the
applicable Payment Election Date, with payment made on or as soon as
administratively feasible (but in any event within 90 days) after the selected
date;

 

  (iii) upon Retirement in a single lump sum distribution of the entire Deferral
Account balance, with payment made on or as soon as soon as administratively
feasible (but in any event within 90 days) after the date of Retirement, subject
to Section 10 below;

 

  (iv) upon Retirement in substantially equal annual installment payments of the
entire Deferral Account balance for a specified period of up to fifteen
(15) years, with payment beginning on or as soon as administratively feasible
(but in any event within 90 days) after the date of Retirement, subject to
Section 10 below, and continuing to be paid on each subsequent anniversary of
the date of Retirement thereafter.

 

  (v) upon an anniversary of the Participant’s Retirement as selected by the
Participant on his or her Payment Election Form (for example, 2 years after the
date of Retirement), in substantially equal annual installment payments of the
entire Deferral Account balance for a specified period of up to fifteen
(15) years, beginning on or as soon as administratively feasible (but in any
event within 90 days) after the selected anniversary date and continuing to be
paid on each subsequent anniversary date thereafter; or

 

  (vi) upon the later of (1) Retirement or (2) a specified future calendar date
that is more than five (5) years after the applicable Payment Election Date, in
substantially equal annual installment payments of the entire Deferral Account
balance for a specified period of up to fifteen (15) years, beginning on or as
soon as administratively feasible (but in any event within 90 days) after the
later of the date of Retirement, subject to Section 10 below, or the specified
calendar date, and continuing to be paid on each subsequent anniversary of the
date of Retirement or specified calendar date thereafter.

 

14



--------------------------------------------------------------------------------

If installments are elected, each installment payment shall be equal to the
Deferral Account balance immediately prior to payment divided by the number of
remaining installment payments (including the current payment). For example,
assuming a fifteen year installment period, the first year’s installment payment
would equal one-fifteenth (1/15) of the total Deferral Account balance, the
second year’s payment would equal one-fourteenth (1/14) of the remaining
accumulated Deferral Account balance, and so forth. The installment balance will
continue to receive Adjustments for earnings and losses during the installment
payment period in accordance with Section F above.

(d) Default Election.

If a Participant fails for any reason to make a valid payment election with
respect to any Deferral Account balance (or portion thereof), then the
Participant shall be deemed to have elected option (c)(iii) above with respect
to such Deferral Account balance (or portion thereof).

(e) Accelerated Distributions.

Notwithstanding a Participant’s payment election to the contrary, the
Participant’s entire Plan account balance shall be immediately payable to the
Participant or his or her beneficiary or beneficiaries, as the case may be, upon
the occurrence of the Participant’s Total and Permanent Disability (as
determined under subsection 2 below), death (as determined under subsection 3
below), Separation from Service for reasons other than Retirement, Total and
Permanent Disability or death (as determined under subsection 4 below) or a
Change of Control (as determined under subsection 5 below). Further, the
scheduled payment of all or a part of the amounts credited to a Participant
under the Plan may be accelerated in the event of an Unforeseeable Emergency (as
determined under subsection 6 below). Finally, with respect to the portion of
amounts credited to a Participant under the Plan attributable to amounts
deferred before January 1, 2005 (and any earnings or losses thereon determined
pursuant to Section F above), a Participant may elect a one-time accelerated
distribution of all or a part of such amounts as provided for under subsection 7
below.

2. Payment in Event Participant Becomes Permanently Disabled

In the event a Participant incurs a Total and Permanent Disability, as defined
below, the Participant’s entire Plan account balance shall be payable to the
Participant in a single lump sum distribution on or as soon as is
administratively feasible (but in any event within 90 days) after the date the
disability is incurred.

 

15



--------------------------------------------------------------------------------

With respect to Grandfathered Benefits, Total and Permanent Disability shall
have the same meaning set forth in Section E.2. of the Frozen Plan.

With respect to amounts deferred under the Plan on or after January 1, 2005 (and
any earnings or losses thereon determined pursuant to Section F above), Total
and Permanent Disability means (i) the Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) the
Participant’s receipt, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, of income replacement
benefits for a period of not less than 3 months under a disability plan covering
employees of the Participant’s Employer. The Committee shall determine whether a
Participant is disabled for this purpose in its sole discretion, provided that a
Participant will be deemed disabled if determined to be totally and permanently
disabled by the Social Security Administration.

3. Payment in Event of Participant’s Death

In the event a Participant dies, the Participant’s entire Plan account balance
shall be payable in a single lump sum or separate lump sums to the Participant’s
beneficiary or beneficiaries on or as soon as administratively practicable (but
in any event no later than 90 days) after the date of the Participant’s death.

Each Participant shall designate a beneficiary (or beneficiaries) in the form
provided by the Committee from time to time (the “Beneficiary Designation
Form”). The Beneficiary Designation Form shall be a paper form. A Participant
may change his or her beneficiary designation at any time, by filing a revised
and executed Beneficiary Designation Form with the Committee (which shall only
be effective upon receipt by the Committee).

If a Participant fails to designate any beneficiary as provided for above, if no
designated beneficiary survives the Participant or if each designated
beneficiary dies before the distribution of all payments otherwise due hereunder
with respect to any deceased Participant, the Company shall pay any remaining
amounts otherwise payable hereunder to the Participant’s beneficiary or
beneficiaries to the Participant’s estate.

4. Payment in Event of Participant’s Separation from Service

Subject to Section 10 below, upon a Participant’s Separation from Service for
reasons other than Retirement, Total and Permanent Disability or death, the
Participant’s entire Plan account balance shall be payable in a single lump sum
to the Participant on or as soon as administratively feasible (but in any event
within 90 days) after the date of the Participant’s separation.

 

16



--------------------------------------------------------------------------------

5. Payment in Event of Change of Control

Upon the occurrence of a Change of Control, as defined below, the entire Plan
account balance of a Participant with respect to whom the Change of Control has
occurred shall be payable in a single lump sum to the Participant on or as soon
as administratively feasible (but in any event no later than 90 days) after the
date of the Change of Control.

With respect to any Grandfathered Benefits, Change of Control shall have the
same meaning as set forth in Section E.5. of the Frozen Plan.

With respect to any amounts deferred under the Plan on or after January 1, 2005
(and any earnings or losses thereon as determined pursuant to Section F above),
Change of Control means a change in the ownership (as described in subsection
(i) below), a change in effective control (as described in subsection
(ii) below), or a change in the ownership of a substantial portion of the assets
(as described in subsection (iii) below) in each case of the Affected
Corporation. Affected Corporation means, with respect to a Participant, the
Participant’s Employer, or any corporation in a chain of corporations ending
with the Participant’s Employer, in which each corporation owns more than 50
percent of the total fair market value and total voting power of another
corporation in the chain at the time of the event.

 

  (i) A “change in ownership” occurs if any person or more than one person
acting as a group acquires beneficial ownership of Affected Corporation stock
that, together with the Affected Corporation stock already held by such person
or group, represents more than 50 percent of the total fair market value or
total voting power of the Affected Corporation stock; provided, however, that if
any one person or more than one person acting as a group is considered to own
more than 50 percent of the total fair market value or total voting power of the
Affected Corporation stock, the acquisition of additional stock by the same
person or persons is not considered to cause a change in the ownership of the
Affected Corporation for purposes of this subsection (i) or to cause a change in
effective control of the Affected Corporation for purposes of subsection (ii).

 

  (ii) A “change in effective control” occurs if (1) any person or more than one
person acting as a group acquires (or has acquired during the
twelve-consecutive-month period ending on the date of the most recent
acquisition by such person or persons) beneficial ownership of Affected
Corporation stock possessing 30 percent or

 

17



--------------------------------------------------------------------------------

more of the total voting power of the Affected Corporation stock; or (2) a
majority of members of ULT’s board of directors is replaced during a
twelve-consecutive-month period by directors whose appointment or election is
not endorsed by a majority of the members of the board of directors before the
date of the appointment or election; provided, however, that if any one person
or more than one person acting as a group is considered to effectively control
the Affected Corporation for purposes of this subsection (ii), the acquisition
of additional control of the corporation by the same person or persons is not
considered to cause a change in the effective control for purposes of this
subsection (ii) or to cause a change in ownership of the Affected Corporation
for purposes of subsection (i); or

 

  (iii) A “change in the ownership of a substantial portion of the assets” of
the Affected Corporation occurs if any person or more than one person acting as
a group acquires (or has acquired during the twelve-consecutive-month period
ending on the date of the most recent acquisition by such person or group)
assets from the Affected Corporation having a total gross fair market value
equal to 40 percent or more of the total gross fair market value of all of the
assets of the Affected Corporation immediately prior to such acquisition or
acquisitions; provided that a transfer of assets by an Affected Corporation is
not treated as a change in the ownership of such assets if the assets are
transferred to (I) a shareholder of the Affected Corporation immediately before
the asset transfer in exchange for or with respect to Affected Corporation
stock; (II) an entity, 50 percent or more of the total fair market value or
total voting power of which is owned, directly or indirectly, by the Affected
Corporation; (III) a person or more than one person acting as a group that owns,
directly or indirectly, 50 percent or more of the total fair market value or
total voting power of all outstanding Affected Corporation stock; or (IV) an
entity, at least 50 percent of the total fair market value or total voting power
of which is owned, directly or indirectly, by a person described in (III) above.
Except as otherwise provided in this subsection (iii), a person’s status is
determined immediately after the transfer of the assets. For purposes of this
subsection (iii), “gross fair market value” means the value of the assets of the
Affected Corporation, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

For purposes of this definition, the term “group” shall have the same meaning as
in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Act”), modified to the extent necessary to comply with Sections
1.409A-3(i)(5)(v)(B), (vi)(D) or (vii)(C) of the Treasury Regulations (or any
successor

 

18



--------------------------------------------------------------------------------

provisions). The term “beneficial ownership” shall have the same meaning as in
Rule 13d-3 promulgated under the Act, modified to the extent necessary to comply
with Section 1.409A-3(i)(5)(v)(iii) of the Treasury Regulations (or any
successor provision). Notwithstanding anything in this subsection 5 to the
contrary, an event which does not constitute a change in the ownership, a change
in the effective control, or a change in the ownership of a substantial portion
of the assets of the Affected Corporation, each as defined in
Section 1.409A-3(i)(5) of the Treasury Regulations (or any successor provision),
shall not constitute a Change of Control for purposes of the Plan.

6. Payment in Event of Unforeseeable Emergency

If a Participant experiences an Unforeseeable Emergency, the Participant may
request a distribution of all or any portion of his or her entire Plan account
balance in an amount necessary in the Committee’s judgment to satisfy the
emergency need (including any amounts necessary to pay any federal, state, local
or foreign taxes or penalties reasonably anticipated to result from such
distribution). Whether an Unforeseeable Emergency hereunder has occurred will be
determined solely by the Committee, which has the complete and exclusive
discretion and authority to make such determination. Distributions in the event
of an Unforeseeable Emergency may be made by and with the approval of the
Committee, upon written request submitted by the Participant.

If a Participant receives a distribution pursuant to this subsection 6, the
Participant’s deferral election under the Plan, if any, in effect for the
Deferral or Performance Period in which the distribution occurs shall be
terminated effective immediately upon payment of the distribution. In addition,
a Participant who receives a distribution pursuant to this paragraph shall not
be eligible to participate in the Plan for the Plan Year immediately following
the Plan Year in which the distribution occurs.

An Unforeseeable Emergency hereunder is defined as a severe financial hardship
to the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s designated beneficiary, or the
Participant’s dependent (as defined in Section 152 of the Code, without regard
to Sections 152(b)(1), (b)(2) and (d)(1)(B) thereof), loss of the Participant’s
property due to casualty, or other similar or extraordinary and unforeseeable
circumstances arising as a result of events beyond the Participant’s control.
The circumstances that will constitute an Unforeseeable Emergency will depend
upon the facts of each situation, but, in any event, any distribution under this
Section shall not exceed the amount required by the Participant to resolve the
hardship after: (i) reimbursement or compensation through insurance or
otherwise; (ii) obtaining liquidation of the Participant’s assets, to the extent
such liquidation would not itself cause a severe financial hardship; and
(iii) termination of the Participant’s deferral election under the Plan as
provided in the paragraph above.

 

19



--------------------------------------------------------------------------------

7. Accelerated Payment with Reduced Benefit Election

Pursuant to the terms and conditions of Section E.7. of the Frozen Plan, a
Participant may elect a one-time accelerated distribution of all or any portion
of the Grandfathered Benefits credited to him or her under the Plan, subject to
a mandatory ten-percent forfeiture of the amount for which the accelerated
payment request is made and all other requirements of Section E.7 of the Frozen
Plan. A Participant shall not be entitled to an accelerated distribution under
this paragraph with respect to any amounts credited to him or her under the Plan
other than Grandfathered Benefits, if any.

8. Extended Deferral of Future Benefit Payments

(a) Grandfathered Benefits.

Pursuant to the terms and conditions of Section E.8 of the Frozen Plan, a
Participant may make a one-time, irrevocable election with respect to each
Deferral Account to postpone the date on which a scheduled distribution of
Grandfathered Benefits from the Deferral Account would otherwise be made. Such
an election is subject to all requirements of Section E.8 of the Frozen Plan.
Except as provided in subparagraph (b) below, a Participant shall not be
entitled to postpone the scheduled distribution date of any amounts credited to
him or her under the Plan other than Grandfathered Benefits. A Participant shall
not be entitled to make the election provided in subparagraph (b) or subsection
9 below with respect to any Grandfathered Benefits.

(b) Benefits other than Grandfathered Benefits.

A Participant may elect with respect to each Deferral Account to postpone the
scheduled payment date or change the form of payment (lump sum to installments,
installments to lump sum or different number of installments) of amounts
deferred on or after January 1, 2005 (and any earnings or losses thereon
determined pursuant to Section F above) in accordance with the requirements of
this subparagraph (b).

A new payment election may be made pursuant to this subparagraph by completing
and submitting a new Payment Election Form to the Committee. The new payment
election shall not take effect until twelve months after the date on which the
election is made.

If the new payment election is with respect to a lump-sum amount that is
scheduled to be paid or installments payments that are scheduled to commence on
a specified calendar date, the election must be made no later than the date
which is twelve months prior to the specified calendar date, or such earlier
date as may be established by the Committee in its

 

20



--------------------------------------------------------------------------------

discretion (the “Subsequent Election Date”). Any election so submitted shall be
valid only when the election is completed and received by the Committee on or
before the Subsequent Election Date and shall become irrevocable at close of
business on the Subsequent Election Date.

A new payment election must postpone the scheduled payment date for a lump-sum
payment or the scheduled commencement date for installment payments by at least
five years. For example, if a Participant initially elected to receive a
lump-sum payment of a Deferral Account balance on January 1, 2015, and now
wishes to postpone receipt of the lump sum or receive installments instead, the
lump-sum payment or installment commencement date must be postponed until at
least January 1, 2020. Or, for example, if a Participant initially elected to
receive installment payments of a Deferral Account balance commencing on
January 1, 2015, and now wishes to receive a lump-sum payment on the later of a
specified calendar date or his or her Retirement in accordance with subsection
1(c)(vi) above, the lump-sum payment must occur no earlier than the later of
January 1, 2020 or the date of the Participant’s Retirement. However, the
postponement of the scheduled payment date shall have no effect on the
accelerated payment of the Participant’s Plan account balance in the event of
his earlier Total and Permanent Disability, death, Separation from Service,
Unforeseeable Emergency or occurrence of a Change of Control, as described in
subsections (2) through (6) above.

9. Six Month Delay for Payments to Specified Employees.

Notwithstanding any provision of the Plan to the contrary, if a Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
as of the date of his Retirement or other Separation from Service other than on
account of his Total and Permanent Disability or death, then any amount payable
under this Plan on account of his Retirement or other Separation from Service
that would otherwise have been paid to the Participant during the first six
months following the date of his Retirement or other Separation from Service
shall be accumulated without interest and paid instead in a single lump sum on
the earlier of (a) the date which is six months following the date of his
Retirement or other Separation from Service and (b) the date of his death, and
not before. Whether or not a Participant is a “specified employee” for this
purpose shall be determined under written guidelines established by the
Committee for the identification of specified employees, the terms of which are
incorporated herein by reference.

I. Participants’ Rights

1. Participant Rights in the Unfunded Plan

Any liability of the Company to any Participant with respect to any benefit
hereunder shall be based solely upon the contractual obligations created by the

 

21



--------------------------------------------------------------------------------

Plan. No such obligation shall be deemed to be secured by any pledge or any
encumbrance on any property of the Company. No Participant shall have any rights
under the Plan other than those of a general unsecured creditor of the Company.
Any assets segregated or otherwise identified by the Company for the purpose of
paying benefits pursuant to the Plan nevertheless remain general corporate
assets subject to the claims of the general creditors of the Company (and are
not held in trust by the Company for the benefit of Plan Participants).

2. Benefits Not Assignable

Except as otherwise provided for under Section H.3., each Participant’s rights
under the Plan shall be non-transferable and non-assignable. Subject to the
exceptions provided under the Plan, no benefit which shall be payable to any
person (including a Participant or beneficiary) shall be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge. Any such attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge such benefits shall be void. Further, no such benefit
shall in any manner be liable for, or subject to, the debts, contracts,
liabilities, engagements or torts of any such person, nor shall it be subject to
attachment or legal process for or against such person, and the same shall not
be recognized, except to such extent as may be required by law.

J. The Sponsor’s Reservation of Rights

ULT retains the right, at any time and in its sole and exclusive discretion, to
amend or terminate the Plan, in whole or in part, without restriction. Any
amendment of the Plan shall be made via resolution or consent of the Committee,
shall be in writing and shall be communicated within thirty (30) days of its
adoption to the Participants.

Notwithstanding the above, no amendment of the Plan shall substantially impair
or curtail ULT’s, Universal’s or any Participating Subsidiary’s contractual
obligations under the Plan as to amounts previously deferred and benefits
accrued prior to such amendment.

Further, notwithstanding any other provision herein to the contrary, in the
event of Plan termination, full payment of all Grandfathered Benefits shall be
completed not later than the last business day of the third calendar month
following the month in which the Plan termination is made effective. Payment of
benefits other than Grandfathered Benefits shall not be accelerated, unless the
Plan termination is in connection with a Qualifying Distribution Event.

A Qualifying Distribution Event is any of the following:

 

  (i) The Plan is terminated within 12 months of ULT’s complete dissolution
taxed under Section 331 of the Code, or with the approval of a bankruptcy court
pursuant to 11 USC § 503(b)(1)(A), provided that the amounts deferred under the
Plan are distributed by no later than the end of the calendar year in which the
Plan termination occurs or as soon as administratively practicable thereafter.

 

22



--------------------------------------------------------------------------------

  (ii) The Plan is terminated pursuant to the irrevocable action of ULT
(determined immediately after the Change of Control) within the 30 days
preceding or the 12 months following a Change of Control, provided that this
paragraph will only apply if all other plans required to be aggregated with the
Plan under Section 1.409A-1(c)(2) of the Treasury Regulations (determined
immediately after the Change of Control) are terminated at the same time, and
all Participants receive all amounts deferred under the terminated plans within
12 months of ULT’s irrevocable action to terminate the arrangements.

 

  (iii) The Plan is terminated and (A) the termination does not occur proximate
to a downturn in the financial health of ULT; (B) ULT terminates all other plans
required to be aggregated with the Plan under Section 1.409A-1(c)(2) of the
Treasury Regulations, (C) no payments are made within 12 months of the date ULT
takes all necessary action to irrevocably terminate the Plan, other than
payments that would be payable under the terms of the Plan if the action to
terminate the Plan had not occurred, (D) all payments are made within 24 months
of the date ULT takes all necessary action to irrevocably terminate the Plan;
and (E) ULT does not adopt a new plan that would be required to be aggregated
with the Plan under Section 1.409A-1(c)(2) of the Treasury Regulations at any
time within 3 years following the date ULT takes all necessary action to
irrevocably terminate and liquidate the Plan.

 

  (iv) The Plan is otherwise terminated in connection with an event prescribed
by the Commissioner of the Internal Revenue Service in generally applicable
guidance.

K. Claims for Benefits

1. Claims Procedure

Any claim by a Participant or his or her beneficiary (hereafter “Claimant”) for
benefits shall be submitted in writing to the Committee. The Committee shall be
responsible for deciding whether such claim is payable, or the claimed relief
otherwise is allowable, under the provisions and rules of the Plan (a “Covered
Claim”). The Committee otherwise shall be responsible for providing a full and
fair review of the Committee’s decision with regard to any claim, if requested.
The Committee shall provide such full and fair review in accordance with the
requirements of ERISA, including without limitation the requirements of
Section 503 thereof.

 

23



--------------------------------------------------------------------------------

Each Claimant or other interested person shall file with the Committee such
pertinent information as the Committee may specify, and in such manner and form
as the Committee may specify and provide, and such person shall not have any
rights or be entitled to any benefits, or further benefits, hereunder, as the
case may be, unless the required information is filed by the Claimant or on
behalf of the Claimant. Each Claimant shall supply, at such times and in such
manner as may be required, written proof that the benefit is covered under the
Plan. If it is determined that a Claimant has not incurred a Covered Claim or if
the Claimant shall fail to furnish such proof as is requested, no benefits, or
no further benefits, hereunder, as the case may be, shall be payable to such
Claimant.

Notice of any decision by the Committee with respect to a Claim shall be
furnished to the Claimant within ninety (90) days following the receipt of the
claim by the Committee (or within ninety (90) days following the expiration of
the initial ninety (90) day period, in any case where there are special
circumstances requiring extension of time for processing the claim). If special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished by the Committee to the Claimant
prior to the expiration of the initial ninety (90) day period. The notice of
extension shall indicate the special circumstances requiring the extension and
the date by which the notice of decisions with respect to the claim shall be
furnished.

Commencement of benefit payments shall constitute notice of approval of a claim
to the extent of the amount of the approved benefit. If such claim shall be
wholly or partially denied, such notice shall be in writing and worded in a
manner calculated to be understood by the Claimant, and shall set forth (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
provisions of the Plan on which the denial is based; (iii) a description of any
additional material or information necessary for the Claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the Plan’s claims review procedure. If the Committee
fails to notify the Claimant of the decision regarding his or her claim in
accordance with the “Claims Procedure” provisions, the claim shall be “deemed”
denied and the Claimant then shall be permitted to proceed with the claims
review procedure provided herein.

Within sixty (60) days following receipt by the Claimant of notice of the claim
denial, or within sixty (60) days following the close of the ninety (90) day
period referred to herein if the Committee fails to notify the Claimant of a
decision within such ninety (90) day period, the Claimant may appeal denial of
the claim by filing a written application for review with the Committee. Or, if
the Committee fails to provide a notice of claim denial, the claimant may
proceed to bring a claim in the proper court. Following such request for review,
the Committee shall fully and fairly review the decision denying the claim.
Prior to

 

24



--------------------------------------------------------------------------------

the decision of the Committee, the Claimant shall be given an opportunity to
review pertinent documents and submit any issues and comments to the Committee
in writing. The decision of the Committee then shall be made within sixty
(60) days following receipt by the Committee of a timely request for review (or
within one hundred and twenty (120) days after such receipt, in a case where
there are special circumstances requiring an extension of time for reviewing
such denied claim, and such extension shall be communicated in writing to the
claimant). The Committee shall deliver its decision to the Claimant in writing.
If the decision on review is not furnished within the prescribed time, the claim
shall be deemed denied on review.

For all purposes under the Plan, the decisions with respect to a claim, if no
review is requested, and the decisions with respect to a claim review, when
requested, shall be final, binding and conclusive on all Participants,
Beneficiaries and other interested parties, as to all matters relating to the
Plan and Plan benefit. Further, each claims determination under the Plan shall
be made in the absolute and exclusive discretion and authority of the Committee.

L. Miscellaneous Provisions

1. Effect on Other Benefits

Except as otherwise required by applicable law, the salary deferred by a
Participant shall otherwise be included in the Participant’s annual compensation
for purposes of calculating the Participant’s bonuses and awards, insurance and
other employee benefits. However, in accordance with the terms of any plan
qualified under Section 401 of the Internal Revenue Code maintained by the
Sponsor, the amount of salary deferrals under the Plan shall not be included as
calendar year compensation in calculating the Participant’s benefits or
contributions by or on behalf of the Participant. Distributions made under the
Plan shall be excluded from compensation in years paid for purposes of
calculating a Participant’s bonuses and awards, insurance and other employee
benefits.

2. Tax Withholding

The Employer shall withhold from any payment made by it under the Plan such
amount or amounts as may be required for purposes of complying with the tax
withholding or other provisions of the Code, the Social Security Act, as
amended, or any federal, state or local income or employment tax provision; or
otherwise, for purposes or paying any estate, inheritance or other tax
attributable to any amounts payable hereunder.

 

25



--------------------------------------------------------------------------------

3. Participant’s Incapacity

If, in the Committee’s opinion, a Participant or other person entitled to
receive benefits under the Plan is in any way incapacitated so as to be unable
to manage his or her financial affairs, then the Committee may make such
payment(s) into a separate, interest-bearing account established for the benefit
of, and on behalf of, the Participant or other recipient, for release at such
time as a claim is made by a conservator or other person legally charged with
the care of his or her person or of his or her estate, as applicable.
Thereafter, any benefits payable under the Plan shall be made to such
conservator or other person legally charged with the care of his or her person
or estate.

5. Independence of Plan

Except as otherwise expressly provided herein, this Plan shall be independent
of, and in addition to, any other employment agreement or employment benefit
agreement, plan or rights that may exist from time to time between the parties
hereto. This Plan shall not be deemed, however, to constitute a contract of
employment between the Company and a Participant; nor shall any provision hereof
restrict the right of the Company at any time to discharge a Participant, with
or without assigning a reason therefore, or restrict any right of a Participant
to terminate his or her employment with the Company.

6. Responsibility for Legal Effect

Neither the Committee nor the Company makes any representations or warranties,
express or implied, or assumes any responsibility concerning the legal, tax, or
other implications or effects of this Plan.

7. Successors, Acquisitions, Mergers, Consolidations

The terms and conditions of the Plan shall inure to the benefit of, and bind,
the Company and the Participants, and their successors, assigns and personal
representatives.

8. Controlling Law

The Plan shall be construed in accordance with the laws of the Commonwealth of
Virginia, to the extent not preempted by the laws of the United States of
America.

WITNESS the following signature this             day of                     ,
2008.

 

 

Name:

 

 

Title:

 

 

 

26



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF PARTICIPATING SUBSIDIARIES

Global Laboratory Services, Incorporated

Gold Harbor Commodities, Incorporated

Imperial Processing Division of Deli Universal, Incorporated

Lancaster Leaf Tobacco Company of Pennsylvania, Incorporated

Red River Foods, Incorporated

Universal Leaf Tobacco International, Incorporated

Universal Leaf North-America-U.S., Incorporated

ULNA Services, Incorporated

 

27



--------------------------------------------------------------------------------

SCHEDULE B

[ INSERT OFFICIAL COPY OF 2003 RESTATEMENT ]

 

28